388 F.2d 988
UNITED STATES of America, Appellee,v.Jack Harold KOON, Appellant.
No. 11623.
United States Court of Appeals Fourth Circuit.
Argued December 4, 1967.
Decided January 11, 1968.

Appeal from the United States District Court for the District of South Carolina, at Greenwood; Robert W. Hemphill, Judge.
Kale R. Alexander, Columbia, S. C. (David A. Fedor, Columbia, S. C., on brief), for appellant.
James D. McCoy, III, Asst. U. S. Atty. (John C. Williams, U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
We find no error in the trial and conviction of the defendant for the possession of untax-paid whisky.


2
Affirmed.